PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,154,924
Issue Date: October 26, 2021
Application No. 16/960,330
Filing or 371(c) Date: 7 Jul 2020
Attorney Docket No. 81050533 



:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request for refund received December 15, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating that “[t]he RCE and QPIDS filed on 10/6/21 were not entered into the Image File Wrapper because of an error with the USPTO system . . . Please refund the . . . $70 petition fee”. 

A review of the Office records for the above-identified application, show that a petition fee of $70 was received on October 6, 2021, however a petition was never filed in this application.  As such, no petition fee was due in this application

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fees totaling $70 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions